ITEMID: 001-90990
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: DOSOUDIL AND CHYTRACKOVA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicants, Mr Martin Dosoudil and Ms Jindra Chytráčková, are Czech nationals who were born in 1940 and 1941 respectively and live in Prague. They were represented before the Court by Mr J. Ondroušek, a lawyer practising in Prague. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
i. By a judgment of 20 December 1994, the Benešov u Prahy District Court (Okresní soud) decided that a restitution agreement concluded between a state enterprise H. and the applicants on 18 September 1992 was null and void. On 14 November 1995 the Prague Regional Court (Krajský soud) upheld this judgment.
ii. On 24 March 1992 the applicants brought restitution proceedings against that state enterprise.
By a judgment of 7 September 2001 the District Court ordered the state enterprise to conclude a restitution agreement with the first applicant. In respect of the second applicant the court found that she had introduced her restitution action outside the statutory time-limit; her claims were therefore dismissed.
On 15 January 2003 the Prague Regional Court upheld the first-instance court's judgment.
On 29 May 2003 the first applicant filed a constitutional appeal complaining about delays in the restitution proceedings. He further alleged a violation of his property rights.
On 23 October 2003 the Constitutional Court (Ústavní soud) dismissed the first applicant's constitutional appeal.
On 29 June 2004 the Supreme Court (Nejvyšší soud) rejected an appeal on points of law (dovolání) by the state enterprise H. against the Prague Regional Court's judgment of 15 January 2003.
iii. On 10 July 2003 the first applicant brought an action for eviction of a private company H.I. Ltd. from the property he had recovered as a result of the restitution proceedings. According to the information in the case file, the eviction proceedings were terminated on 8 June 2005 when the parties agreed to a friendly settlement.
iv. On 1 August 2003 the first applicant brought an action in the Benešov District Court against H.I. Ltd. seeking payment of rent arrears for the period during the eviction proceedings. This action seems to be still pending.
v. In a letter of 3 July 2006 the applicants informed the Court that they intended to seek non-pecuniary damages for the length of the restitution proceedings by means of an application to the Ministry of Justice. The outcome of the proceedings is unclear from the case file.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are set out in the Court's decision in the case of Vokurka v. the Czech Republic ((dec.) no. 40552/02, §§ 11, 25-33, 16 October 2007).
